Citation Nr: 1516017	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain, multi-level degenerative joint disease, lower lumbar facet degenerative changes, disc disease L5-S1 ("low back disability").

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for residuals of scar, laceration to coccyx area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, in response to VA's letter notifying him that he had been scheduled for a Travel Board hearing on the issues on appeal, the Veteran submitted correspondence indicating he wished to withdraw his hearing request.  Thus, his hearing request is considered withdrawn.

In a March 2015 written brief presentation, the Veteran's representative provided minimal argument concerning the claims before the Board, and instead essentially provided a dissertation about a website pertaining to posttraumatic stress disorder and how various conditions may be related to PTSD.  However, several of the conditions mentioned have already been denied by the RO and not appealed.       The Board refers this matter to the RO for clarification as to whether the Veteran actually desires to file a claim for any of the conditions mentioned and if so, for appropriate action.

The Board also notes that the Veteran's representative mentioned that the Veteran met the schedular eligibility for a total disability rating (TDIU) based on all of his service connected disabilities effective February 5, 2013.  The February 2013 notice letter of the relevant rating decision included an attachment advising the Veteran how he could claim entitlement to a total rating due to individual unemployability.  To date, the Veteran has not responded.  If he wishes to claim a TDIU based on all of his service connected disabilities, he should do so with specificity at the RO.  

The issue of entitlement to an initial compensable evaluation for residuals of scar, laceration to coccyx area, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's low back disability was manifested   by forward flexion of the spine greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain, and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

2.  The most probative evidence indicates the Veteran's hearing loss has been manifested by Level III hearing loss in the right ear and Level III hearing loss in  the left ear, at worst.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The claims being decided arise from the Veteran's disagreement with the initial evaluations assigned following the grants of service connection, so additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, VA has obtained service treatment records, post-service treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,   and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or   to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Veteran is seeking an increased initial rating for his low back disability, currently evaluated as 10 percent disabling.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45,   4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011). 

The Veteran's low back disability is rated under Diagnostic Code 5237, which utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

The Veteran has sought treatment for low back pain on various occasions during the time period under review.  In February 2008, he sought treatment for a two-day history of low back pain, stating he believed he hurt his back doing side straddle hops at the gym.  He denied bladder and bowel dysfunction, leg weakness, and numbness and tingling.  Full range of motion of the back, with pain, was noted on physical examination.  The examiner also reported that the Veteran walked with an antalgic gait.  In October of that year the Veteran again reported for treatment of low back pain, describing morning stiffness, and requesting an opinion on the etiology   of his condition.  His back was noted to be inline, and full range of motion was documented.  Straight leg raise testing was negative.  In June 2009, the Veteran again reported requesting a medical opinion.  A normal gait was noted at that time.  

The Veteran was first afforded a VA spine examination in connection with the instant claim in August 2009.  He described stiffness, spasms, weakness of the  spine and legs, decreased motion, paresthesia, and numbness associated with his low back disability.  He reported a history of falls, stated he could walk 15 yards    in 10 minutes, and described a moderate, radiating pain, as well as limitation of movement that caused difficulty with bending and prolonged sitting.  The Veteran stated he took Motrin to treat his pain, and denied any hospitalizations or surgeries.  Upon physical examination, the examiner noted no evidence of radiating pain on movement, and no muscle spasm.  There was tenderness in the lumbar region, but no guarding of movement and no ankylosis of the spine.  The examiner noted normal muscle tone, negative straight leg raise tests, and no atrophy in the limbs.  Range of motion testing revealed flexion to 85 degrees, extension to 25 degrees, right and left lateral flexion to 22 degrees, and right and left rotation to 24 degrees, for a combined range of motion of 202 degrees, with pain beginning at the end  point of each range of motion.  Repetitive motion testing was also conducted,      and revealed no additional limitation of motion.  The examiner noted that the joint function of the Veteran's spine was additionally limited by pain and that pain was the major functional impact.  A neurological examination was also conducted, and revealed no sensory deficits or motor weakness.  Deep tendon reflexes were normal, and the examiner reported there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray testing showed multilevel degenerative disc disease.

During treatment in February 2010, the Veteran reported that he had back pain that radiated to his legs and flared once in a while.  He reported taking Motrin or Tylenol for pain.  During treatment for general joint stiffness in February 2011, a physical examination revealed normal deep tendon reflexes in the lower extremities, as well as full muscle strength.  In January 2013, the Veteran again sought treatment for low back pain.  He described pain in the morning and when sitting for long periods of time, and stated that the pain improved with movement.  He reported that his pain  did not radiate to his lower extremities.  Full range of motion of the spine, without tenderness, was noted upon physical examination.

The Veteran was afforded a second VA examination in April 2013.  At that time    the Veteran told the examiner that his 2009 examination showed tenderness in his lumbar region, that his joint function was additionally limited by pain, and that pain had the major functional impact after repetitive use.  He described flare-ups two to three times a week with stiffness, increased tenderness, and severe pain that impaired his movement.  He reported taking ibuprofen to treat his pain.  Upon physical examination, the examiner noted no guarding or muscle spasm and no localized tenderness or pain to palpation in the Veteran's back, as well as full muscle strength and no atrophy in the lower extremities.  He reported the Veteran's posture and gait were within normal limits.  Deep tendon reflex and sensory examinations were normal, and straight leg raise testing was negative.  The examiner reported there were no signs of radiculopathy or other neurologic abnormalities, and that there    was no intervertebral disc syndrome.  Range of motion testing revealed flexion to    85 degrees with painful motion at the endpoint, extension to 30 degrees, with no objective evidence of painful motion, right and left lateral flexion to 30 degrees,   with no objective evidence of painful motion, and right and left rotation to 30 degrees, with no objective evidence of painful motion, for a combined range of motion of 235 degrees, with pain beginning at the end point of each range of motion.  Repetitive motion testing revealed no additional limitation of motion.  The examiner reported that pain on movement and less movement than normal were the factors that contributed to functional loss.  He opined that there was no additional loss of motion during flare-ups.  

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's low back disability is not warranted at any point during the time period under review.

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, stiffness, spasms, weakness of the spine and legs, decreased motion, paresthesia, and numbness, as well as his descriptions of severely painful flare-ups that cause difficulty when bending forward or sitting for prolonged periods.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering functional loss and his subjective complaints, forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of 120 degrees or less, has not been shown such that a higher rating would be warranted, even after consideration of pain and the other symptoms described in DeLuca.  The Board notes that, at worst, the Veteran's flexion has been limited to 85 degrees and his combined range of motion has been limited to 202 degrees, with no additional limitation of motion after repetition.  Moreover, as there is no objective evidence of ankylosis of the spine at any time during the claim period, a higher evaluation is not warranted on that basis.  The Board acknowledges that an antalgic gait was noted during private treatment in February 2008, and that a 20 percent rating is warranted if muscle spasm or guarding severe enough to result in an abnormal gait is present.  However, the Board finds that the other objective medical evidence of record, which consistently documents no muscle spasms and a normal gait, is against increasing the Veteran's disability rating to 20 percent based on the isolated 2008 finding of an abnormal gait, especially in light of the fact that full range of motion of the back was also documented at that time.

The Board has also considered whether a separate rating is warranted for an associated neurological disorder, and acknowledges that the Veteran reported          back pain that radiated to his legs in 2009 and 2010.  However, the General Rating Formula specifically contemplates radiating pain.  More importantly, however, a neurological examination conducted during the 2009 VA examination did not reveal any abnormalities, the Veteran did not indicate any neurological symptoms during his 2013 examination, and no such abnormalities were objectively found at that time.  In short, as the evidence of record does not reflect any objective findings of   a distinct neurological disability that has been determined to be associated with      the Veteran's low back condition, there is no basis for a separate rating for a neurological disability, including radiculopathy.

As a final matter, the Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome.  In any event, there is no medical evidence showing that during the course of the claim, the Veteran has suffered from incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least two weeks.  Accordingly, the provisions of Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are not for application.  38 C.F.R. § 4.71a.  

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the Veteran's low back disability, and the claim is denied.

Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board briefly notes that, although 38 C.F.R. § 4.86 provides an alternative method of evaluation for exceptional patterns of hearing impairment, the evidence   in this case does not establish the requisite criteria.  Thus, use of Table VIA in determining the Roman numeral designations for the Veteran's bilateral hearing loss is not appropriate, and only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.

After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss at any time during the period under review.

The Veteran has received two VA examinations during the claim period, neither of which document compensable hearing loss.  The audiogram conducted during his December 2009 VA examination showed pure tone thresholds of 25, 30, 60, and 60 decibels in the right ear and 25, 40, 55, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average puretone thresholds were 44 decibels in the right ear and 45 decibels in the left.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  Applying the results from that examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level III in both ears, a noncompensable rating is assigned under Table VII.

The audiogram conducted during the Veteran's March 2013 examination showed pure tone thresholds of 15, 35, 60, and 65 decibels in the right ear and 15, 30, 50, and 55 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 44 decibels in the right ear and 38 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  Applying those results to Table VI yields a finding of Level I hearing loss in both ears and, accordingly, a noncompensable rating under Table VII.

The Veteran's VA treatment records likewise do not document compensable hearing loss.  An audiological evaluation was conducted in September 2009 and showed pure tone thresholds of 15, 25, 55, and 45 decibels in the right ear and 10, 25, 40, and 40 decibels in the left ear at the specified frequencies.  Speech audiometry revealed speech recognition ability of 92 percent in both ears.  However, as the Maryland CNC test was not used to perform that testing, the speech recognition results may not be used for rating purposes.  See 38 C.F.R. § 4.85(a).  Regardless, the September 2009 audiogram results do not suggest a more severe hearing loss disability than that documented in the results of the VA examinations.

The Board acknowledges the argument by the Veteran's representative that a difference between the 2009 and 2013 audiology examinations suggesting improvement "is contrary to the common course of aging."  However, other than  his lay assertion as to the natural course of hearing loss, no medical evidence has been submitted to support the unsubstantiated assertion that the 2013 examination is somehow inadequate because it showed some improvement.  The examination was carried out in accordance with 38 C.F.R. § 4.85, and there is no competent evidence suggesting otherwise.  Moreover, it is consistent with findings on a 2009 VA treatment report.  Accordingly, the Board finds the 2013 examination is adequate for rating purposes.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties)

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing at the movies, difficulty understanding people, especially in crowds, and difficulty hearing when watching television.  The Board also acknowledges the Veteran's need to wear hearing aids, his diagnosis of tinnitus, which is separately service-connected, and his assertion that these facts, coupled with the helicopter crash       in which he was involved in service, which he has described as horrific, should entitle him to a higher rating for bilateral hearing loss.  However, the assignment  of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus,  the medical evidence of record is more probative than lay contentions regarding the extent of the Veteran's current hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, both examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In short, the most probative evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss.

Other Considerations

The Board has also considered whether referral for extraschedular consideration is warranted for either disability on appeal.  The Court has set out a three-part test,  based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such   as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Regarding the Veteran's low back disability, the General Rating Formula for Diseases and Injuries of the Spine reasonably describes his disability level and symptomatology, and provides for higher ratings for more severe symptomatology than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet.  App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  Given     the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, including the Veteran's reported symptomatology, the Board concludes that the schedular rating criteria reasonably describe his low back disability picture.  The Board also finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology related to his bilateral hearing loss, and provide for consideration of greater disability than currently shown by the evidence.

In short, the Veteran's disability picture with respect to both issues on appeal        is contemplated by the rating schedule, and the assigned schedular evaluations   are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

However, to the extent that the Veteran has argued the rating criteria are inadequate to address his back symptomatology and hearing loss, the Board notes that the evidence of record does not include indicia of an exceptional or unusual disability picture, including hospitalization for his service-connected low back disability or hearing loss, or marked interference with employment due to those disabilities.  Accordingly, there is no basis for referral of the claims for extraschedular consideration.

As a final matter, at no time during the course of the appeal has the Veteran alleged that he is unemployable as a result of his low back disability and hearing loss, nor does the evidence indicate such.  A 2008 psychiatric examination noted the Veteran worked for 38 years for Ford as an auto worker and retired when the plant closed down.  The 2013 VA examiner noted that while the back condition would impact physical employment, there is no effect on sedentary employment.  The Veteran reported on the 2013 audiological examination that his hearing affected his functioning as he could not hear well in crowds.  He did not allege and the  examiner did not conclude that the Veteran was unable to work due to his      hearing loss.  Accordingly, a claim for a total disability rating based on individual unemployable due to his low back and hearing loss, and no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

An evaluation in excess of 10 percent for lumbar strain, multi-level degenerative joint disease, lower lumbar facet degenerative changes, disc disease L5-S1, is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

In a June 2009 rating decision, the RO granted service connection for residuals of a scar, laceration to coccyx area, and assigned it a noncompensable rating.  The RO continued that rating in an August 2009 rating decision.  In July 2010, the Veteran submitted a notice of disagreement with the noncompensable rating continued in the August 2009 decision.  However, a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that remand of that claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of  the case, concerning the issue of entitlement to an initial compensable evaluation for residuals of scar, laceration to coccyx area, so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


